Citation Nr: 1706197	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  11-07 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent prior to August 1, 2013, and in excess of 20 percent thereafter, for degenerative joint and disc disease of the lumbar spine.

2. Entitlement to an initial evaluation in excess of 20 percent for status post right ankle open reduction and internal fixation with retained hardware (right ankle disability), to include whether a separate evaluation is warranted for right subtalar arthritis.

3. Entitlement to an initial evaluation in excess of 10 percent for right knee strain.


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney at Law

ATTORNEY FOR THE BOARD

Christopher Murray, Counsel
INTRODUCTION

The Veteran had active military service from January 1988 to January 2008.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case has come to the Board from the St. Petersburg, Florida RO.

This case was previously before the Board in August 2014, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Following the August 2014 remand, the AOJ awarded a separate evaluation for radiculopathy of the right lower extremity and entitlement to a total disability evaluation based upon individual unemployability (TDIU) was previously granted by the Board.  The Veteran has not appealed the initial evaluation or effective date of these awards.  Therefore, these downstream issues are not within the Board's jurisdiction.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran's attorney representative submitted a motion to withdraw his representation in an October 2016 letter.  However, in December 2016, the Board ruled that the October 2016 motion does not meet the criteria for withdrawal as set forth in 38 C.F.R. § 20.608.  As such, the Board continues to recognize the Veteran's attorney as his representative in the instant appeal.

The issues of increased evaluations for the Veteran's right ankle and knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 21, 2010, the Veteran's lumbar spine disability was manifested by no more than subjective complaints of pain and decreased range of motion with flexion of the lumbar spine limited to more than 60 degrees and a total combined range of motion of the lumbar spine greater than 120 degrees; there is no objective evidence of muscle spasm or guarding resulting in an abnormal gait or abnormal spinal contour, ankylosis, incapacitating episodes totalling at least 2 weeks in a 12-month period, or associated neurological disability for which a separate evaluation has not been previously awarded.

2. As of April 21, 2010, the Veteran's lumbar spine disability is manifested by no more than subjective complaints of pain and decreased range of motion with flexion of the lumbar spine limited to more than 30 degrees; there is no ankylosis, incapacitating episodes totalling at least 4 weeks in a 12-month period, or associated neurological disability for which a separate evaluation has not been previously awarded.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation in excess of 10 percent for degenerative joint and disc disease prior to April 21, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5242 and 5243 (2016).

2. With resolution of reasonable doubt in the Veteran's favor, the criteria for an initial evaluation of 20 percent for degenerative joint and disc disease have been met as of April 21, 2010, but no earlier.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5242 and 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  VA's duty to assist the Veteran in locating and obtaining records has been satisfied.  The Veteran has been afforded VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purpose of evaluating the Veteran's low back disability, as they involved a review of the his pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of relevant symptomatology and functional impairment.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The instant appeal has been previously remanded in August 2014 for additional development.  There has been substantial compliance with the Board's remand directives, and adjudication of the appeal may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's lumbar spine disability has been assigned an initial evaluation of 10 percent prior to August 1, 2013, and 20 percent thereafter.  The Veteran asserts a higher evaluation is warranted throughout the appeal period.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Also pertinent to the instant appeal is Diagnostic Code 5243, pertaining to intervertebral disc syndrome.  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, DC 5243.

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).

Turning to the record, the Veteran was provided a VA examination in October 2007.  He reported subjective symptoms of severe back pain, decreased motion, stiffness, fatigue, spasms and radiating pain without loss of bowel or bladder control.  Physical examination revealed forward flexion to 90 degrees, extension to 20 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 30 degrees bilaterally.  The total range of motion of the lumbar spine was 230 degrees.  There was no additional loss of motion following repetitive use.  The Veteran's disability did not result in muscle spasm, tenderness or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

At a January 2010 VA examination, the Veteran reported subjective symptoms of severe back pain, decreased motion, stiffness, fatigue, and radiating pain without loss of bowel or bladder control.  Physical examination revealed forward flexion to 80 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, left lateral rotation to 20 degrees, and right lateral rotation to 30 degrees.  The total range of motion of the lumbar spine was 200 degrees.  There was no additional loss of motion following repetitive use.  The Veteran's disability did not result in muscle spasm, tenderness or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  While the Veteran self-reported incapacitating episodes, the VA examiner determined these episodes are not due to intervertebral disc syndrome.  The examiner also noted that the Veteran's explanation of his pain level seems out of proportion to the observed pain/discomfort and to the diagnostic findings.

At a February 2011 VA examination, the Veteran reported a constant, persistent, dull, throbbing pain with subjective symptoms of severe back pain, decreased motion, weakness, without radiating pain or loss of bowel or bladder control.  Physical examination revealed forward flexion to 70 degrees, extension to 25 degrees, left lateral flexion to 20 degrees, right lateral flexion to 30 degrees, and lateral rotation to 30 degrees bilaterally.  The total range of motion of the lumbar spine was 205 degrees.  There was no additional loss of motion following repetitive use.  The Veteran's disability did not result in muscle spasm, tenderness or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  

Finally, at a March 2015 VA examination, the Veteran reported subjective symptoms of severe back pain, decreased motion, and radiating pain without loss of bowel or bladder control.  Physical examination revealed forward flexion to 70 degrees, extension to 10 degrees, left lateral flexion to 15 degrees, right lateral flexion to 30 degrees, and lateral rotation to 30 degrees bilaterally.  The total range of motion of the lumbar spine was 200 degrees.  There was an additional loss of 10 degrees of motion on flexion following repetitive use.  The Veteran's disability did not result in muscle spasm, tenderness or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  While the Veteran reported flare-ups, the VA examiner was unable to offer an opinion as to whether these flare-ups resulted in additional functional loss of motion.

The Veteran has also submitted two private examinations on his behalf.  The report of an April 2010 evaluation revealed tenderness to palpation over the lumbosacral junction with muscle spasm present after range of motion testing.  Significantly, the Veteran demonstrated flexion limited by pain to 45 degrees of motion.  Likewise, an August 2013 private examination report revealed flexion of the lumbar spine limited to 45 degrees of motion.  Neither report revealed findings of ankylosis or bowel or bladder impairment.

Applying the range of motion measurements to the General Ratings Formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 10 percent for his back disability prior to April 21, 2010.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  There is no medical evidence of forward flexion limited to 60 degrees or less, combined range of motion of the thoracolumbar spine to 120 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour during this stage of the appeal.  Id.  Further, the Veteran is not entitled to an evaluation greater than 10 percent based on intervertebral disc syndrome as there is no competent medical evidence of incapacitating episodes, defined by regulation as physician prescribed bed rest, totaling at least 2 weeks.

However, despite the findings of the February 2011 VA examination, resolving all doubt in the Veteran's favor, the Board finds an initial evaluation of 20 percent is warranted for his lumbar spine disability as of April 21, 2010, the date a private evaluation found flexion limited to 45 degrees of motion.  An initial evaluation greater than 20 percent is not warranted at any point as of April 21, 2010, as there is no medical evidence of flexion limited to 30 degrees or less, ankylosis of the lumbar spine or entire spine, or incapacitating episodes requiring physician-prescribed bed rest totalling at least 4 weeks.

The Board acknowledges the Veteran's subjective complaints of pain through his ranges of motion, which he subjectively described as severe.  However, the Board notes the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion of the lumbar spine to less than those levels discussed above and, as such, does not serve as a basis for an initial evaluation in excess of those assigned herein.  See Mitchell v. Shinseki, 25 Vet. App. 32 ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

The Board also acknowledges the Veteran's contentions that his service-connected low back disability warrants an evaluation greater than that assigned herein for the pertinent period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of his service-connected lumbar spine disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009).

The Board has also considered whether a separate evaluation for any other neurological disability is warranted.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  However, there is no competent evidence of record to indicate the Veteran suffers from left extremity radiculopathy or bowel or bladder impairment that would warrant a separate evaluation for neurological manifestations of his low back disability.  As noted above, the Veteran has previously been awarded a separate evaluation for right lower extremity radiculopathy.

In light of the above, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 10 percent for his service-connected lumbar spine disability prior to April 21, 2010.  However, resolving all doubt in his favor, the Board finds that an initial evaluation of 20 percent is warranted as of April 21, 2010.  A preponderance of the evidence weighs against the assignment of greater initial evaluations, and the benefit-of-the-doubt rule does not apply to this portion of the appeal.  

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  The rating criteria pertaining to disabilities of the spine contemplate pain, whether or not it radiates, resulting in limitation of motion.  The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  Further, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Referral for consideration of an extraschedular rating is not warranted either based on symptoms related to service-connected degenerative joint and disc disease of the lumbar spine, or on a disability that can be attributed only to the combined effect of multiple conditions.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial evaluation in excess of 10 percent prior to April 21, 2010, for degenerative joint and disc disease of the lumbar spine is denied.

An initial evaluation of 20 percent, but not greater, as of April 21, 2010, for degenerative joint and disc disease of the lumbar spine is granted.


REMAND

A remand is required for the Veteran's claims for increased evaluations for his right knee and ankle disabilities.  The Veteran was recently provided a VA examination for these disabilities in March 2015.  However, this examination is inadequate for rating purposes. 

The Court has recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The March 2015 VA examination reports do not include any section for recording ranges of motion on active or passive testing.  While the examination report does include a question about weight-bearing, the question only asks about pain, not range of motion.  Further, these examinations did not provide ranges of motion of the opposite joints.  Therefore, as the March 2015 VA examinations are inadequate under the holding in Correia, new VA examinations are necessary to address the severity of the Veteran's service-connected right knee and ankle disabilities.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to evaluate the severity of his service-connected right knee and ankle disabilities.  The entire claims file must be provided to the examiner for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated tests and consultations should be performed and any findings reported in detail.  

The VA examination must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.   

The examiner should indicate whether there is objective evidence of pain on motion, weakness, excess fatigability, instability, and/or incoordination of the right knee and ankle and to what extent the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use. 

The examiner must specifically comment on the Veteran's lay statements as applicable, including reports of his knee giving way, and must also specifically opine as to whether the Veteran's diagnosed subtalar arthritis results in functional limitation separate from his right knee and ankle disabilities.  A complete rationale must be provided for all opinions expressed.

2. Review the additional evidence and ensure its compliance with the instruction above.  If the report is deficient in any manner, corrective measures must be undertaken prior to recertification of the appeal to the Board.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


